UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-2497



In re:   ALTON KENT GREEN,




                Petitioner.



                 On Petition for Writ of Mandamus.
               (4:00-cr-00046-H-1; 4:12-cv-00167-H)


Submitted:   February 21, 2013               Decided: February 25, 2013


Before AGEE and    DAVIS,     Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Alton Kent Green, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Alton Kent Green petitions for a writ of mandamus,

alleging that the district court has unduly delayed in ruling on

his 28 U.S.C.A. § 2255 (West Supp. 2012) motion.               He seeks an

order from this court directing the district court to act.                  The

district court granted Green’s § 2255 motion on January 7, 2013.

Accordingly,    although    we    grant    leave   to   proceed      in   forma

pauperis, we deny the mandamus petition as moot.                   We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials    before   this    court   and

argument would not aid the decisional process.



                                                            PETITION DENIED




                                       2